Citation Nr: 0019240	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-44 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

To Be Clarified

ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
military service from October 1943 to May 1946.

This matter arises from a September 14, 1999 Order from the 
United States Court of Appeals for Veterans Claims (Court), 
which granted a joint motion "to remand two issues in this 
appeal to the Board of Veterans' Appeal (BVA) and to dismiss 
the remaining issues."  The parties jointly agreed and 
stipulated that the Board correctly adjudicated the original 
claim for service connection for the cause of the veteran's 
death, and correctly determined that the appellant's claim 
for dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1151 was not well grounded.  The parties 
stipulated to the dismissal of these two issues as decided by 
the Board in October 1998.  However, the parties also agreed 
that the Board should have addressed appellant's claim for 
DIC pursuant to the provisions of 38 U.S.C.A. § 1318(b) and 
adjudicated a claim for death pension and accrued benefits 
pursuant to 38 U.S.C.A. § 5101(b) and 38 C.F.R. 
§ 3.152(b)(1).  The September 14, 1999 Order of the Court 
granted the parties Joint Motion for Remand and the matter 
was referred to the Board for "adjudication of the foregoing 
matters."


REMAND

During his lifetime, the veteran was service connected for 
residuals of shell fragment wounds to his right foot and leg, 
and left lower leg, and for a scar to the left hip.  His 
combined schedular evaluation was 70 percent.  However, in 
August 1990, subsequent to an RO hearing, he was assigned a 
total disability rating based upon individual unemployability 
due to service-connected disability, effective from April 10, 
1989.  His total rating had been in effect for approximately 
4 years at the time of his death in April 1993.  The 
appellant filed claims for service connection for the cause 
of the veteran's death and for DIC pursuant to 38 U.S.C.A. 
§ 1151, which were denied by the Board in October 1998.  

VA statutes and regulations provided that a claim for DIC 
will also be considered to be a claim for death pension and 
accrued benefits and a claim for death pension will be 
considered to be a claim for DIC and accrued benefits.  38 
U.S.C.A. 
§ 5101(b)(1) (West 1991); 38 C.F.R. § 3.152(b)(1) (1999); 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992).  
Notwithstanding that the veteran did not have a claim for 
benefits pending at the time of his death, the RO failed to 
address the issue of death pension and accrued benefits, or 
otherwise develop it for appellate review.  The Joint Motion 
granted by the Court's Order of September 14, 1999, requires 
that this matter be addressed as it "was inherent in the 
matter adjudicated by the Board."  As the Board has no basis 
for appellate review of a claim that was not previously 
adjudicated, it must be returned to the RO for appropriate 
action.  

In addition, the Joint Motion addressed the matter of whether 
the veteran "hypothetically" was entitled to receive 
benefits under 38 U.S.C.A. § 1318(b)(1) pursuant to the 
Court's mandate in Carpenter v. West, 11 Vet. App. 140 
(1998).  Under the umbrella of a general 38 U.S.C.A § 1318 
claim for dependency and indemnity compensation (DIC) 
benefits, a VA claimant may receive section 1318 DIC under 
any one of the three following theories: (1) If the veteran 
was in actual receipt of compensation at a total disability 
rating for 10 consecutive years preceding death, 38 U.S.C. § 
1318(b)(1); (2) if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error (CUE) in previous final VA regional office (RO) 
decisions and certain previous final BVA decisions; or (3) 
if, on consideration of the "evidence in the veteran's 
claims file or VA custody prior to the veteran's death and 
the law then or subsequently made retroactively applicable," 
the veteran hypothetically would have been entitled to 
receive a total disability rating for a period or periods of 
time, when added to any period during which the veteran 
actually held such a rating, that would provide such a rating 
for at least the 10 years immediately preceding the veteran's 
death.  While the issue was neither raised by the appellant 
in her original claim, nor developed or adjudicated by the 
RO, the Joint Motion required that this matter be adjudicated  
"pursuant to the 'hypothetical veteran' requirements in 
38 U.S.C.A. § 1318(b)."    

Therefore, the Board notes that while the "issues" defined 
by the Joint Motion for Remand, i.e., entitlement to death 
pension or accrued benefits and entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318(b)(1), have not been properly claimed, 
raised, developed or adjudicated below, the Board must comply 
with the Court's Order to address the matters as described.  
Thus, in light of the foregoing, this matter is remanded to 
the RO for the following actions: 

1.  The RO should develop and adjudicate 
claims for death pension or accrued 
benefits pursuant to 38 U.S.C.A. 
§ 5101(b) and 38 C.F.R. § 3.152(b)(1) and 
for DIC pursuant to 38 U.S.C.A. 
§ 1318(b)(1) and 38 C.F.R. § 3.22.  With 
regard to the "hypothetical 
entitlement" claim, the RO is advised 
that 38 C.F.R. § 3.22 was amended, 
effective January 21, 2000, to clarify 
that evidence must show that the veteran 
had established a right to received a 
total compensation rating, or would have 
established such right but for clear and 
unmistakable error by VA.  65 Fed. Reg. 
3388 (January 21, 2000).  In adjudicating 
the § 1318 claim, the RO should consider 
in the first instance which version of 
the regulation is applicable.

2.  The RO is also advised that as 
neither of the claims referred for 
adjudication are in appellate status, the 
appellant must follow the requisite 
procedure to initiate an appeal of any 
decision.  That is, if the appellant 
disagrees with the decision(s) rendered, 
she must file a timely notice of 
disagreement to be followed by a 
statement of the case issued by the RO 
and a timely substantive appeal.  
38 C.F.R. § 20.200 (1999). 


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




